[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            ________________________           FILED
                                                      U.S. COURT OF APPEALS
                                   No. 11-14281         ELEVENTH CIRCUIT
                               Non-Argument Calendar        MAY 3, 2012
                             ________________________        JOHN LEY
                                                              CLERK
                      D.C. Docket No. 6:11-cr-00101-JA-KRS-5

UNITED STATES OF AMERICA,



                                                            Plaintiff-Appellee,

versus

ERICA ROBERSON,
a.k.a. Tequila,

                                                            Defendant-Appellant.

                             ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (May 3, 2012)

Before PRYOR, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Charles Taylor, appointed counsel for Erica Roberson in this direct appeal,
has moved to withdraw from further representation of the appellant, and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Roberson’s conviction and sentence are

AFFIRMED.




                                         2